Opinión disidente del
Juez Asociado Señor Negrón García.
) — I
Para el jurisprudente, en “este mundo existencial de hoy, en lo que interesa, es, precisamente, ‘el hombre en su realidad concre-ta’, —no el hombre abstracto, vaciado sobre un mismo molde, idéntico siempre a sí mismo, al ser gris, irreal . . (Escolio omitido.) (1) No podemos, pues, compartir la visión restrictiva que sirve de ancla a la opinión del Tribunal y cuyo resultado es negarle al policía Cruz M. Silva Rodríguez los beneficios de la pensión especial visualizados en la Ley Núm. 127 de 27 de junio de 1958, según enmendada, 25 L.P.R.A. see. 376 et seq.
Silva Rodríguez es acreedor a la misma. La grave incapacidad física que ahora sufre es consecuencia directa de la gestión de emergencia que emprendió en ocasión de “intervenir en el salvamento de la vida de un semejante o para proteger propieda-des que por cualquier circunstancia corrieren peligro, para lo cual tuviere que arriesgar la suya propia. . .”. (Énfasis suplido.) 25 L.P.R.A sec. 377(l)(e).
Y es que la prueba refleja que lo que era un simple patrullaje preventivo rutinario se convirtió el 29 de julio de 1980 en una emergencia producto de un robo en una joyería de Caguas. *271Aunque el accidente ocurrió en la intersección formada por la Calle Georgetti y la Ave. Mercado, no cabe duda alguna de que ese suceso estuvo estrechamente relacionado con el violento robo, que generó un tiroteo y causó heridas a tres (3) personas.
El cuadro expuesto y la fluidez situacional presentada derro-tan la conclusión mayoritaria de que Silva Rodríguez no se dirigía a proteger propiedades y vidas. Aunque no se expone expresa-mente, la premisa que usan es que el referido robo había sido consumado. Ese razonamiento implica que, a menos que un policía esté de manera inmediata frente a un criminal o asaltante mientras delinque, no está cubierto por este estatuto remedial. No podemos aprisionar así los valores de vanguardia social que inspiraron al legislador.
Si bien coincidimos con el aserto mayoritario de que el riesgo natural de transitar por las carreteras del país no es suficiente para automáticamente activar esta ley (opinión mayoritaria, págs. 268-269), no cabe duda de que la misma favorece a los policías si se demuestra que existió una verdadera y legítima emergencia(2) y la lesión es el resultado de una intervención en el salvamento o protección de las vidas o propiedades. En este sentido, poco importa que el accidente haya sido debido a la negligencia de una tercera persona. Sencillamente, esta legislación no considera ese criterio, como tampoco episodios fraccionados en las situacio-nes de emergencia. en que el agente arriesga su vida para proteger la de sus semejantes o propiedades.
No es determinante, como argumenta el Procurador General, que Silva Rodríguez no llegara al lugar de los hechos. Aunque no arribó allí a tiempo —debido, claro está, al accidente— expuso su vida y resultó gravemente lesionado. ¿No es ésta una de las situaciones atendidas en el estatuto?
La mayoría afirma que “[t]al evidencia no demuestra que el auto patrulla viajara a gran velocidad o que el conductor del *272mismo haya tomado alguna clase de riesgo en la conducción de su vehículo”. Opinión mayoritaria, pág. 269. Este aserto es incom-prensible. La prueba es clara: respondían y atendían una “emer-gencia”, y viajaban con la “sirena puesta”. Ante esa prueba, la inferencia judicial debería ser totalmente contraria, esto es, lo razonable y probable es que viajaban a una velocidad mayor para atender lo más pronto posible la emergencia. Más aún, subsiste la siguiente interrogante: ¿qué velocidad sería suficiente para tipifi-car una exposición a riesgos de grave daño corporal? El riesgo de la Policía en este tipo de situación no se evalúa en millas por hora (M.EH.). Francamente, bajo el prisma mayoritario, la única conclusión que cabe es que el policía Silva Rodríguez meramente paseaba en el auto patrulla.
H — I 1 — 1
En López v. Muñoz, Gobernador, 81 D.P.R. 337, 345 (1959), reconocimos que la finalidad de esta ley era “proveer lo necesario para mitigar la situación de desamparo y penuria . . . cuando [la] incapacidad o muerte sobrevienen mientras estos servidores de la seguridad pública se dedican a la defensa del respeto que se debe a la libertad de todos y ala paz con que el pueblo de Puerto Rico quiere desarrollar sus instituciones . . .”. (Énfasis suplido.)
Impregnados de ese espíritu remedial, consideramos que las graves lesiones recibidas al ocurrir el accidente vehicular cuando se dirigía a atender la llamada de emergencia del asalto que se realizaba —con la necesidad de trasladarse, usando la sirena, a la mayor rapidez posible— configuró una circunstancia extraordina-ria que puso a riesgo la vida propia del policía Silva Rodríguez. Bajo la lógica mayoritaria, si como consecuencia de la colisión hubiese muerto, ¿cabría todavía sostener que no intervino “para proteger propiedades”, arriesgando la suyal
La decisión mayoritaria se aparta dolorosamente de toda la doctrina judicial de interpretar liberalmente estatutos de natura-leza reparadora. R.E. Bernier y J.A. Cuevas Segarra, Aprobación e interpretación de las leyes en Puerto Rico, 2da ed., San Juan, Pubs. J.T.S., 1987, pág. 455.
*273Vale recordar aquí, el “[f]laco servicio [que] hacemos a la justicia y muy mal retribuimos un servicio tan riesgoso —como el del policía— cuando desatendemos un reclamo tan justificado. Un trabajador, padre de familia, impulsado exclusivamente por el deseo de cumplir con su deber, expone y sufre úna merma en su patrimonio y se desoye su justa solicitud .... Nuestra sociedad, asediada y deteriorada por la criminalidad, clama como un acto de justicia ese resarcimiento”. Ortiz Andújar v. E.L.A., 122 D.P.R. 817, 832 (1988).
En González v. Adm. de Sistemas de Retiro, 113 D.P.R. 292, 294 (1982), sin ambages sentenciamos que “[n]o es la letra de la ley, sino su espíritu, lo determinante de su significado”. HOY ESTE TRIBUNAL NO HACE JUSTICIA; SENCILLA-MENTE APLICA EL TEXTO DE LA LEY, EERO MATA SU ESFÍRITU.

(1) A. Reyes Terra, El principio de la buena fe en la práctica judicial civil, Montevideo, Fund, de Cultura Univ., 1969, pág. 6.


(2) La Ley de Vehículos y Tránsito de Puerto Rico, Ley Núm. 141 de 20 de julio de 1960, según enmendada, 9 L.P.R.A. see. 301 et seq., incluye los vehículos de la policía en la categoría de “vehículos de emergencia” y los exime de varias reglas. Véanse: Sees. 6-503 y 5-1101 de la Ley Núm. 141, supra, 9 L.P.R.A. sees. 952 y 1131.